Case 2:08-cr-00295-JDC-KK Document 60 Filed 04/27/20 Page 1 of 3 PageID #: 176



                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF LOUISIANA
                                       LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                                         CASE NO. 2:08-CR-00295-01

VERSUS                                                           JUDGE JAMES D. CAIN, JR.

ZACHARY THOMAS (01)                                              MAGISTRATE JUDGE KAY

                                          MEMORANDUM ORDER

           Before the Court is an “Emergency Motion Before the Court Pursuant to 18 U.S.C. §

3582(C)(1)(A) Compassionate Release/Reduction in Sentence for Extraordinary or Compelling

Circumstances” (Rec. 58) filed by Defendant Zachary Thomas. Thomas is currently serving a 180-

month term of imprisonment at FCI Oakdale for possession with intent to distribute 50 grams or

more of methamphetamine, and possession of a firearm in furtherance of a drug trafficking crime.

Thomas’ statutory release date is projected to be September 1, 2021, followed by 5 years of

supervised release. Thomas indicates he has no adverse medical conditions but relies solely on the

health crisis caused by the corona virus and a study from the University of Louisiana at Lafayette

which reported that COVID-19 cases grew at 67.8% in the first two weeks after the initial

diagnosis. 1 Thomas seeks an early release from prison under the § 3582(c)(1)(A), (Section 603 of

the First Step Act).

           A judgment, including a sentence of imprisonment, “may not be modified by a district

court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 825 (2010). Under

18 U.S.C. 3582 (c), a court generally “may not modify a term of imprisonment once it has been

imposed,” except in three circumstances; (1) upon a motion for reduction in sentence under 18

U.S.C. § 3582(c)(1)(A); (2) “to the extent otherwise expressly permitted by statute or by Rule 35


1
    Thomas has not provided the Court with his source of this information.


                                                           1
Case 2:08-cr-00295-JDC-KK Document 60 Filed 04/27/20 Page 2 of 3 PageID #: 177



of the Federal Rules of Criminal Procedure,” 18 U.S.C. § 3582(c)(1)(B); and (3) where the

defendant was sentenced based on a retroactively lowered sentencing range, 18 U.S.C. §

3582(c)(2). Thomas relies on § 3852(c)(1)(A) which permits a court to reduce a prisoner’s sentence

“if he finds that” (1) “extraordinary and compelling reasons warrant such a reduction” and (2) the

reduction is “consistent with applicable policy statements issued by the Sentencing Commission.”

        Prior to 2018 only the Director of the BOP could file these kinds of compassionate release

motions. In 2018, Congress passed, and President Trump signed the First Step Act, which among

other actions, amended the compassionate release process. Under the First Step Act, §

3582(c)(1)(A) now allows prisoners to directly petition courts for compassionate release. Prior to

filing such motions, however, prisoners must exhaust their administrative remedies in one of two

ways: (1) prisoners can file a motion after fully exhausting administrative appeals of the BOP’s

decision not to file a motion for compassionate release, or (2) prisoners can file a motion after

requesting release, but there is “the lapse of 30 days from the receipt . . . of such a request” by the

warden of the moving inmate’s facility, “whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

        The administrative-exhaustion provision of the First Step Act is set out in mandatory terms.

It permits a court the authority to reduce a defendant’s sentence only “upon motion of the defendant

after the defendant has full exhausted all administrative rights to appeal . . . or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility.” Id. This mandatory

statutory exhaustion requirement provides no exception.

        Thomas concedes that he has not exhausted his administrative rights with the Bureau of

Prisons but asks the Court to waive the exhaustion requirement “to save lives.” Section

3582(c)(1)(A) does not provide this Court with the equitable authority to excuse Thomas’ failure

to exhaust his administrative remedies or to waive the 30-day waiting period. Thomas must first




                                                   2
Case 2:08-cr-00295-JDC-KK Document 60 Filed 04/27/20 Page 3 of 3 PageID #: 178



present his request to the BOP, permitting it to evaluate his current circumstances in light of the

coronavirus concerns. Thus, because Thomas has not yet exhausted his administrative remedies,

the Court does not have the authority to grant the relief requested. 2 Accordingly,

         IT IS ORDERED that the motion for compassionate release is hereby DENIED, subject

to re-urging if Thomas exhausts his administrative remedies as set forth in the statute.

         THUS DONE AND SIGNED in chambers on this 27th day of April, 2020.



                              ______________________________________
                                        JAMES D. CAIN, JR.
                                UNITED STATES DISTRICT JUDGE




2
          Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L.
No. 116-136, “expand[s] the cohort of inmates who can be considered for home release.” Pursuant to that provision
of the CARES Act, on April 3, 2020, United States Attorney General William Barr issued a memorandum instructing
the BOP to maximize transfer to home confinement “all appropriate inmates held at FCI Oakdale, FCI Danbury, FCI
Elkton, and similarly situated BOP facilities where COVID-19 is materially affecting operations.” See Memorandum
from Attorney General William Bar to Director of Bureau of Prisons, The Increasing Use of Home Confinement at
Institutions Most Affected by COVID-19 (April 3, 2020) available at https://politi.co/2UV3JBi.
          The BOP is currently reviewing all prisoners at the Oakdale facilities for some type of release, removal, or
furlough, if appropriate, under the standards issued by the CDC on which persons are at heightened risk.


                                                          3
